Citation Nr: 1733182	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  05-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle for the period on appeal prior to February 3, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle for the period from February 3, 2010, through February 12, 2017.

3.  Entitlement to a disability rating in excess of 30 percent for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle for the period on appeal from February 13, 2017. 


REPRESENTATION

Veteran represented by:	Derek Hall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, B.A.F.T., and L.F.R.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his daughters, B.A.F.T. and L.F.R., testified at hearings before the undersigned Veterans Law Judge (VLJ) in March 2008.  The Veteran testified before an Acting Veterans Law Judge (AVLJ) in August 2009.  All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can only be assigned to an individual VLJ or to a panel of not less than three members.  However, the AVLJ who presided over the August 2009 hearing is no longer with the Board.  The Board contacted the Veteran to ask whether he desired another hearing before the Board.  The Veteran waived the right to another hearing in an October 2011 statement.  Therefore, the Board notes that any decision issued will be determined by a single judge, rather than a panel, as the situation necessitating a panel has been negated with the departure of the AVLJ.   

In the August 2003 rating decision that is on appeal, the RO granted service connection for posterior right tibial tendon insufficiency and tendonitis associated with the Veteran's service-connected right ankle disability and assigned a 10 percent disability rating, effective May 21, 2003.  Thereafter, the Veteran expressed disagreement with the initial rating assigned.

In a January 2006 rating decision, the RO proposed a severance of service connection for the right tibial tendon disorder.  In an April 2006 rating decision, the RO implemented the proposed severance and severed service connection for the disorder effective June 30, 2006.

In accordance with a January 2010 Board decision, the RO restored service connection for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle disability and granted a 10 percent rating from June 30, 2006, by way of a March 2010 rating decision.

In May 2011, the RO issued a rating decision in which it increased the Veteran's disability rating to 20 percent, effective February 3, 2010.

In a March 2014 decision, the Board denied the Veteran's claims for a disability rating in excess of 10 percent prior to February 3, 2010, and a disability rating in excess of 20 percent from February 3, 2010.  The Veteran appealed the March 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 order, the Court granted a Joint Motion for Partial Remand (Joint Motion) as to these issues and remanded the issues to the Board.

In August 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for action consistent with the terms of the Joint Motion.  On remand, the AOJ provided an examination and obtained a medical opinion regarding the nature and severity of the Veteran's posterior right tibial tendon insufficiency and tendonitis associated with the right ankle, which differentiates the Veteran's functional impairment due to his right ankle disability from impairment due to a nonservice-connected cerebrovascular accident.  Review of the record reveals that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In February 2017, the RO issued a rating decision in which it increased the Veteran's rating for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle to 30 percent, effective February 13, 2017.

Thus, the following issues are currently before the Board: (1) entitlement to an initial disability rating in excess of 10 percent for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle for the period on appeal prior to February 3, 2010; (2) entitlement to a disability rating in excess of 20 percent for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle for the period from February 3, 2010, through February 12, 2017; and (3) entitlement to a disability rating in excess of 30 percent for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle for the period on appeal from February 13, 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's posterior right tibial tendon insufficiency and tendonitis associated with the right ankle has been characterized by marked disability and nonunion of the tibia and fibula has not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Legal Criteria

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under 38 C.F.R. § 4.71a (2016), which sets forth the schedular rating criteria for the musculoskeletal system, Diagnostic Code 5010 directs the Board to rate arthritis due to trauma under degenerative arthritis, or Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Since the record does not show that the Veteran has ankylosis of the right ankle, it is not applicable.  

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Codes 5256 through 5261 related to the knees are not applicable because the record does not show ankylosis of the right knee, recurrent subluxation or lateral instability of the right knee, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, or limitation of flexion or extension of the right knee.  38 C.F.R. § 4.71a.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 


Relevant Facts and Analysis

The Veteran complained of worsening right ankle pain at June 2003 VA treatment after twisting the ankle, and he said that it got twisted frequently.  X-rays showed posttraumatic arthritis.

At an August 2003 VA examination the Veteran reported only being able to walk 100 yards before having to stop and rest due to severe ankle and foot pain.  He could not walk much without his air brace.  The Veteran used a cane when he knew he was going to be walking for longer periods.  He had not been able to play golf as much because of his ankle, and occupational activities were not affected because he was retired.  Range of motion of the right ankle was 20 degrees dorsiflexion and 45 degrees plantar flexion.  Subtalar motion was fairly normal but caused discomfort, and there was tenderness to palpation.  There was pain on range of motion and with ambulation, and it was conceivable that the pain would worsen with periods of activity, although the examiner could express this in definite terms.

August 2003 VA treatment records state that an ankle brace had helped somewhat.  The assessment was derangement of the ankle and osteoarthritis pain.  At September 2003 private treatment the Veteran complained of severe pain and stiffness in the right ankle.  He wore a brace on the ankle to perform any activity.  The treating physician observed that the Veteran walked with a noticeable limp and the ankle appeared in a dislocated posture.  September 2003 VA treatment records indicate that the Veteran appeared to have complete rupture of the posterior tibialis tendon of the right with weight bearing.  There was tenderness along the course of the posterior tibial tendon.

The Veteran had another VA examination in January 2004 at which he was wearing a boot for the right ankle.  Dorsiflexion was to 15 degrees, plantar motion to 20 degrees, and subtalar motion 15 to 20 degrees. The examiner felt that the right ankle appeared to be stable but that the Veteran might need a brace in the future.  Furthermore, the examiner felt that pain in the right ankle would further limit activity with time.

At February 2004 VA treatment the Veteran said that the right ankle was unstable and rolled inwards.  On examination there was ankle varus, probable posterior tibial tendon dysfunction, and a moderate limp.  X-rays showed a malunited fracture of the distal tibia and fibula resulting in 10 to 15 degrees of varus.  There was tenostosis at the healed malunion site.  The Veteran was to continue wearing a brace and was to receive a shoe insert.

The Veteran had a VA examination in January 2005 at which it was noted that he had to use a short leg walking boot all of the time.  The examiner observed that the Veteran walked without a brace with a very minimal antalgic right ankle limp.  On examination, there was 20 degrees of active dorsiflexion, 45 degrees of active plantar flexion without pain, and no talar tilt with varus or valgus stress.  An anterior drawer test was negative and there were calluses from walking in eversion.  Repetitive motion of the right ankle did not change the range of motion or the symptoms.  However, the examiner felt that he could not estimate the range of motion, amount of pain, and functional capacities during flare-ups without resorting to speculation.  X-rays of the right ankle showed synostosis between the tibia and fibula.  The examiner noted that the Veteran's limp was caused by a cerebrovascular accident and that it developed it without the right ankle injury.

At April 2007 VA treatment the Veteran complained of pain in the right midfoot and difficulty walking at the end of the day.  The assessment was difficulty walking secondary to complications from a lower leg fracture and ankle derangement. November 2007 VA treatment records state that the Veteran had posttraumatic arthritis and instability of the ankle and that because of gross instability he required immobilization to be ambulatory.  

The Veteran underwent another VA examination in February 2010 at which he reported that he continued to have right ankle pain and that all weight bearing was painful.  He could only walk short distances, wore a brace, and the pain was constant.  On examination there was marked eversion of the foot during weight bearing with valgus heel alignment.  Range of motion was 0 to 20 degrees dorsiflexion and 0 to 30 degrees plantar flexion.  There was no pain on motion and no additional limitation of motion after repetitive motion.  On neurological examination there was normal strength in the foot and ankle flexors and reflexes were brisk in the knees and ankles.  The diagnosis was residuals of right ankle fracture with posterior tibial tendon insufficiency.

At an October 2010 VA examination there was significant eversion of the foot with marked valgus heel alignment.  There was no swelling of the ankle but there was generalized tenderness to palpation and significant tenderness to palpation directly over the posterior tibial tendon.  Range of motion of the right ankle was 0 to 20 degrees dorsiflexion and of 0 to 30 degrees plantar flexion, both with pain on motion at the endpoint.  There was no additional limitation of motion after repetitive use.  The Veteran reported chronic pain rather than intermittent flare-ups.  He was independent in activities of daily living.

The Veteran had another VA examination in December 2012 at which he continued to complain of constant ankle pain.  Weight bearing continued to be painful and he continued to use an ankle brace.  Range of motion of the right ankle was plantar flexion to 30 degrees with painful motion at 20 degrees and 15 degrees dorsiflexion with pain at 10 degrees.  There was no change in range of motion on repetitive testing.  However, the examiner also noted less movement than normal on repetitive testing, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  There was localized tenderness or pain on palpation of the ankle.  Muscle strength was normal and there was no ankylosis.  After removal of his brace, the Veteran stood with marked eversion of the foot, and there was significant valgus alignment of the heel.  There was marked tenderness over the right posterior tendon and marked hypersensitivity of the entire foot and ankle, presumably secondary to neuropathy.  All subtalar motion was painful, and there was inversion 0 to 10 degrees with pain and eversion 0 to 15 degrees with pain.  There was no additional limitation of motion after repetitive motion.

The Veteran was examined again in February 2017, at which time the Veteran reported having continuous pain that occasionally feels like it shoots up his leg.  He reported having flare-ups of ankle pain when he twists his ankle.  He also reported that he cannot climb stairs, he has difficulty rising up if he is on the ground without using his arms for support, and he can have difficulty driving over time because it is difficult to feel his foot and can only move his foot up and down when he wears a brace.  He demonstrated dorsiflexion to 20 degrees and plantar flexion to 25 degrees, but the examiner noted that the Veteran's range of motion does not contribute to functional loss.  The examiner was unable to comment on whether pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability over time and during a flare-up, as these factors were not observed on examination.  The examiner documented a finding of significant eversion and rearfoot valgus with collapsing arch and abducted foot, and noted that the Veteran makes regular use of a brace and constant use of a cane.

The February 2017 indicated that the Veteran's posterior tibial tendon condition has been productive of marked disability and opined that it is at least as likely as not that the Veteran's limp is due to his right posterior tibial tendon insufficiency, and not his 1998 cerebrovascular accident.  The examiner explained that the Veteran's service-connected disability causes instability and when coupled with arthritis, it causes a limited range of motion of the ankle and an everted rearfoot, which would clearly cause limping and poor balance.

Additionally, with regard to the Veteran's occupational limitations, the Board notes that the February 2010 VA examiner observed that the service-connected right ankle condition would require the Veteran to perform work that does not require being on his feet for an extended period of time, but would not preclude employment.  The October 2010 VA examiner observed that the Veteran would only be able to perform sedentary work and there would be limitations on lifting, carrying, squatting, and climbing.  The December 2012 examiner also observed that the Veteran would be limited to sedentary employment.  However, the examiner did not feel that the Veteran was precluded from employment because of the ankle.  Similarly, the February 2017 examiner opined that prolonged walking, standing, and heavy lifting would be limited with regard to the Veteran's condition, but it would not impair sedentary activities.

After careful review of the evidence, the Board finds that an initial rating of 30 percent is warranted for the entirety of the period of appeal.  In so finding, the Board notes that marked eversion of the foot was noted on examination in February 2010 and significant eversion of the foot with marked valgus heel alignment was noted in October 2010.  In addition, the January 2005 VA examiner noted that the Veteran had marked weakness of the inverters of the right ankle.  As acknowledged previously, this manifestation of his disability has been productive of a limp.  Although the January 2005 examiner opined that the Veteran's limp was caused by a 1998 stroke and not by the injury to the right ankle, which would indicate that the Veteran has a marked disability due to a nonservice-connected condition, the Board finds the February 2017 examiner's opinion that the Veteran's limp is due to his right posterior tibial tendon insufficiency highly probative as to this matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, the Board finds that the Veteran's right tibial tendon insuffiency and tendonitis associated with his right ankle disability has been productive of marked disability throughout the period on appeal, which warrants an initial rating of 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Veteran does not meet the criteria for a 40 percent evaluation under Diagnostic Code 5262 because the record does not show nonunion of the tibia and fibula with loose motion, notwithstanding the Veteran's use of a brace.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 30 percent for posterior right tibial tendon insufficiency and tendonitis associated with the right ankle is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


